Belcher, C.
This is an action to recover the sum of $450.80, balance of account, for goods alleged to have been sold and delivered by C. E. Williams & Co., plaintiff's assignors, to defendant. The answer denied all the material averments of the complaint. The court below found upon all the issues against the plaintiff, and gave judgment for the defendant, from which, and from an order denying a new trial, plaintiff appeals.
It is claimed for appellant that the findings of fact were not justified by the evidence, and that the judgment should therefore be reversed. No brief has been filed on behalf of respondent.
The seventh finding reads as follows: “ The said C. E. Williams & Co. did not sell to the defendant any of said merchandise, and defendent did not purchase the same, and the defendant was not at the time of the commencement of this action, and is not, indebted to the plaintiff in any sum.”
This finding, if justified, is conclusive of the case. And after carefully reviewing the testimony brought up in the record, we think it is justified, and must be sustained.
*274No useful purpose would be accomplished by stating the probative facts an length, and we therefore omit to do so.
We advise that the judgment and order appealed from be affirmed.
Vanclief, C., and Foote, C., concurred.
The Court. — For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.